Citation Nr: 0303851	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a skin disorder 
claimed as a result of exposure to herbicide agents.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for a skin disorder claimed as being a result of exposure to 
herbicide agents, and denied entitlement to service 
connection for PTSD.

In March 1999, the veteran filed a claim of entitlement to 
service connection for a leg disorder secondary to exposure 
to dioxin.  In July 1999, the veteran asserted that he had 
painful, swelling joints in his arms and legs.  The issues of 
entitlement to service connection for leg disorders claimed 
as secondary to dioxin exposure, and painful joints in the 
arms and legs have not been adjudicated by the RO and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The record contains no medical evidence that the veteran 
currently has a skin disorder that is recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  The record contains no competent medical evidence that 
the veteran's skin disorders, including history of squamous 
cell carcinoma, seborrhea, and actinic keratoses are related 
to exposure to herbicide agents during service in Vietnam.

5.  The record contains no competent medical evidence of a 
nexus between current disability from a skin disorder and any 
in-service disease or injury.

6.  The veteran was not engaged in combat.

7.  The stressor to which the veteran has claimed he was 
exposed during his service in Vietnam has not been 
independently verified.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for a 
skin disorder, including history of squamous cell carcinoma, 
seborrhea, and actinic keratoses.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991 & Supp. 2002 ); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

3.  The veteran is not entitled to service connection for 
PTSD.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

A.  Skin Disorders Claimed as due to Herbicide Exposure

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment for a chronic 
skin disorder.  The report of the veteran's medical 
examination for separation from service indicates that he 
denied a history of skin disease.  An examiner reported that 
the veteran's skin was clinically normal.  

However, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (2002) 
will be considered to have been incurred in service under the 
circumstances outlined in 38 C.F.R. § 3.307(a)(6) even though 
there is no evidence of such disease during the period of 
service.

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. During the pendency of the veteran's 
claim, there was a change in this statute.  In Karnas v 
Derwinski, 1 Vet. App. at 312-13, the Court held that, when 
there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation.  Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
skin disorders becoming manifest to a degree of disability of 
10 percent or more within a year after the last date on which 
the veteran performed active military service in the Republic 
of Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the diseases enumerated 
under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

This change on its face is more liberal than the statute 
previously in effect.  Under the facts of the veteran's case, 
however, it is no more favorable.  He is presumed to have 
been exposed to herbicide agents based on the fact of his 
service in Vietnam during the specified period.  However, 
that presumption is not dispositive of the claim, as the 
veteran does not have a skin disease or disorder for which a 
presumption of service connection arises.  Therefore, the 
Board finds that neither the former or revised law or 
regulations are more favorable to the veteran's claims. 

The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda (PCT), acute and subacute 
peripheral neuropathy, Hodgkin's disease, non-Hodgkin's 
lymphoma, respiratory cancers, prostate cancer, multiple 
myeloma, soft-tissue sarcomas, and Type II diabetes mellitus.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).

The veteran had active military service from February 1969 to 
December 1971.  He had service in the Republic of Vietnam 
during the period from July 1970 to April 1971.  However, in 
this case, the veteran has not presented evidence that he has 
a diagnosis of a skin disease or disorder associated with 
exposure to herbicides.  There is no record of complaints of, 
or treatment for, or symptomatology consistent with any such 
diseases during or after his active service.

When the veteran was examined by a private physician in June 
1995, his skin was described as normal.  In July 1996, he had 
a small area of irritation on his scalp.  No diagnosis was 
reported.

The veteran was seen at a VA dermatology clinic in July 2001.  
He reported a history of squamous cell carcinoma of the 
scalp.  He also had concerns about multiple lesions of the 
head and neck area.  On examination, there was a solitary 
seborrheic keratosis on the left temple and multiple pinpoint 
fine patches on the entire scalp with no frank erythema, 
ulcerations or discrete lesions.  The examiner reported 
diagnoses of multiple fine actinic keratoses, and benign 
seborrheic keratosis.  A treatment note dated in August 2001 
also contains a diagnosis of actinic keratosis.

The veteran underwent a VA skin examination in June 2002.  He 
gave a history of removal of a squamous cell carcinoma in May 
2000 without recurrence.  He also gave a history of seborrhea 
which was currently under good control with medicated 
shampoo.  He also had mild actinic keratosis which was under 
good control.  On examination, there was a non-pigmented area 
on his scalp where the squamous cell lesion was removed.  
There were three keratotic plaques on his scalp, including 
one on the left temple and one on the right temple.  They 
were not elevated.  They were non-ulcerative and well healed.  
There were multiple fine, pinpoint patches on the entire 
scalp with no erythema or ulcerations.  The reported 
diagnoses were history of squamous cell carcinoma of the 
scalp with no signs of recurrence; seborrheic dermatitis of 
the scalp controlled with medicated shampoo, and; actinic 
keratosis of the scalp, mild, controlled with shampoo.  The 
examiner commented that the lesions were not related to the 
veteran's exposure to Agent Orange.  The squamous cell 
carcinoma was likely due to sun exposure.  The seborrhea and 
actinic keratosis were benign conditions unrelated to any 
chemical exposure.

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions, 
specifically including leukemia, or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  See 
59 Fed.Reg. 341 (Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 
1996).

Based on a review of the evidence in the claims file, the 
Board finds that the veteran does not have a skin disorder 
which may be presumed to be service connected due to exposure 
to herbicide agents in Vietnam.  Nonetheless, the veteran may 
still prevail in his claim regarding skin disorders if he can 
present competent medical evidence showing a nexus between 
herbicide exposure during service and his development of the 
skin disorders.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  I conclude, however, that the veteran is not entitled 
to service connection for his skin disorders.  First, the 
record contain no medical evidence that he had a skin 
disorder during his active service.  The record does not show 
an onset of a skin disorder until many years after the 
veteran's separation from service.  Second, the record 
contains no medical evidence that his current skin disorders 
are related to herbicide exposure during active service.  In 
fact, the June 2002 examination report contains the opinion 
that the veteran's lesions are not related to his Agent 
Orange exposure.  The veteran's own assertions that he has 
skin disorders, including history of squamous cell carcinoma, 
seborrhea and actinic keratoses, are related to exposure to 
Agent Orange in Vietnam, are afforded no probative weight in 
the absence of evidence that he has the expertise to render a 
medical opinion about the etiology of such disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between his presumed herbicide 
exposure and the development of the claimed skin disorders, 
the Board concludes that the claim for service connection for 
history of squamous cell carcinoma, seborrhea and actinic 
keratoses, claimed as secondary to exposure to Agent Orange, 
must be denied.

B.  PTSD

The veteran contends that he has current disability from PTSD 
due to stressors to which he was exposed during his active 
military service.  For the reasons and bases discussed below, 
the Board finds that the veteran was not engaged in combat 
and that the noncombat stressors which the veteran has 
described have not been independently verified.  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for PTSD.

Pursuant to development initiated by the Board in March 2002, 
the veteran underwent a VA neuropsychiatric examination.  The 
examiner was requested to determine if the veteran had PTSD 
and, if so, to identify the stressors related to the 
diagnosis.  The examiner reported a diagnosis of PTSD, ". . 
. with stressors in Vietnam when he was with his sergeant in 
a river boat, who was seriously injured."

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. 
§ 3.304(f) provides in pertinent part that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Section 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

The veteran's current claim for service connection for PTSD 
was filed in March 1999.  The Board notes that regulations 
pertaining to adjudication of claims for service connection 
for PTSD were revised in June 1999, effective from March 
1997.  The regulations were also revised in March 2002 to 
address adjudication of claims for PTSD claimed as due to 
personal assault.  The Board must therefore consider whether 
or not the veteran will be prejudiced by the application of 
revised regulations, or by the interpretation of these and 
other regulations by the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997), which is discussed below.  
Where the law or regulation changes after a claim has been 
filed or reopened, the version most favorable to the 
appellant should apply.  See Karnas, supra.

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  First the 
most recent revisions in the regulations pertain to PTSD 
resulting from a personal assault.  The veteran does not 
assert that he has PTSD due to a personal assault.  Second, 
the veteran's essential problem is not that he lacks a proper 
diagnosis.  In fact, the evidentiary record reveals the 
diagnosis of PTSD on several occasions.  The problem with the 
veteran's claim is that there is no verification of the 
occurrence of the claimed stressor.

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App.  190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military occupational specialty (MOS) the 
veteran had; when, if, and how other service personnel died, 
and the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the service 
personnel records, on the veteran's Form DD 214, and in unit 
histories and morning reports.  The only medical evidence 
that could provide such information would be those records 
compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed.  Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

The veteran has described only one stressor with any degree 
of detail.  In a statement received by the RO in August 1999, 
he described an incident which he claims occurred in August 
or September 1970.  According to the veteran he and a 
sergeant discovered a "cache" in a river bank.  The 
sergeant fired a grenade launcher at the cache.  The 
resulting explosion knocked the sergeant backwards into the 
veteran.  According to the veteran, the other soldier 
sustained a severe and bloody head wound.  In his statement, 
the veteran reported that he carried the sergeant down a 
small river and the other soldier was medically evacuated.  
The veteran could not recall the sergeant's name.

The veteran's service personnel records indicate that he had 
service in the United States Army and served in Vietnam from 
July 1970 to April 1971.  The veteran has not asserted, nor 
do records contained in the claims file indicate, that he was 
engaged in combat with the enemy.  He was not awarded any 
medal or citations consistent with participation in combat.  
His MOS was bridge specialist.  He served with an engineering 
battalion.

According to a report provided by the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
morning reports verify the veteran's assignment to Company E, 
65th Engineer Battalion in July 1970.  Unit operational 
reports indicate that the veteran's unit participated in 
river operations, sometimes in general support of infantry 
troops and land clearing operations, using boats and 
constructing bridges.  No casualties were mentioned in the 
operations reports.  A review of morning reports for August, 
September, October and November 1970 did not identify any 
personnel from the veteran's company that were wounded in 
action.  USASCRUR indicated in the letter that information 
about Army casualties available to it are arranged 
alphabetically by last name.  In order to provide research 
concerning casualties, more specific information must be 
provided including the individual's full name, complete unit 
designation to the company level, whether the individual was 
killed or wounded, and a brief description of the incident.

Based on all the evidence in the file, the Board finds that 
the veteran was not engaged in combat.  The veteran has 
indicated that the stressor to which he attributes his PTSD 
did not occur in a combat situation.  Under such 
circumstances, the stressor must be independently verified.  
The non-combat stressor to which the veteran claims he was 
exposed has not been verified and cannot be verified based on 
the information provided by the veteran.  Therefore, the 
Board concludes that the veteran is not entitled to service 
connection for PTSD.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case, the veteran has been so notified by the 
December 1999 rating decision, and the March 2000 statement 
of the case.  Also, by a letter from the RO dated in June 
2002, the veteran was advised of VA's efforts to secure 
evidence pertinent to his claims and to assist the veteran in 
the development of his claim.  He was previously provided 
forms for authorization to release medical records.  He has 
been notified that ultimately, it is his responsibility to 
provide evidence to support his claim.  By letter from the 
Board dated in August 2002, the veteran was invited to submit 
any additional evidence that he wanted to be considered by 
the Board.  The veteran responded in September 2002 that he 
had no further evidence or argument to present.  No other 
evidence in the file indicated that there is additional 
evidence which has not been obtained.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that VA has 
complied with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's rating decision, the 
statement of the case, and letters sent to the veteran.  

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his 
testimony, and the statements filed by him.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  


Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran had been 
afforded VA examinations.  The Board does not deem any 
further VA examinations necessary to decide the claims of 
entitlement to service connection for a skin disorder or 
PTSD.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

Service connection for skin disorders, diagnosed as squamous 
cell carcinoma, seborrhea and actinic keratoses, claimed as 
being the result of herbicide exposure, is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

